


Exhibit 10.2




LUMINEX CORPORATION
RESTRICTED SHARE AWARD AGREEMENT
(Directors)


THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the _____ day of _______________, 20__ (the “Grant Date”), between
Luminex Corporation, a Delaware corporation (the “Company”), and
_____________________, the “Grantee”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the Luminex Corporation
Third Amended and Restated 2006 Equity Incentive Plan (the “Plan”).


WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and


WHEREAS, pursuant to the Plan, the Board has granted an award of restricted
shares to the Grantee as provided herein;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.Grant of Restricted Shares.


(a)The Company hereby grants to the Grantee an award (the “Award”) of
_______________ shares of Common Stock of the Company (the “Shares” or the
“Restricted Shares”) on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan.


(b)The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse in accordance
with Section 2 and Section 3 hereof.


2.Terms and Rights as a Stockholder.


(a)Except as provided herein and subject to such other exceptions as may be
determined by the Board in its discretion, the “Restricted Period” for
Restricted Shares granted herein shall expire on the date that is the earlier of
(i) one year following the Grant Date, or (ii) the annual meeting of
stockholders held in the year following the year in which the Grant Date
occurred in the event the Grantee is not re-elected to serve as a director of
the Company at such annual meeting.


(b)The Grantee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:


(i)the Grantee shall not be entitled to delivery of the stock certificate for
any Shares until the expiration of the Restricted Period as to such Shares and
the fulfillment of any other restrictive conditions set forth herein;


(ii)none of the Restricted Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted Period
as to such Shares and until the fulfillment of any such other restrictive
conditions set forth herein; and


(iii)except as otherwise determined by the Board at or after the grant of the
Award hereunder, all of the Restricted Shares shall be forfeited, and all rights
of the Grantee to such Shares shall terminate, without further obligation on the
part of the Company, unless the Grantee continues his/her service as a director
of the Company, a Subsidiary or Affiliate for the entire Restricted Period.


(c)Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to all Restricted Shares awarded hereunder (as to which such
Restricted Period has not previously terminated) upon the termination of the
Grantee’s service as a director of the Company, a Subsidiary or Affiliate which
results from the Grantee’s death or Disability.


(d)Notwithstanding the foregoing, upon a Change in Control, the Restricted
Period shall automatically terminate as to all Restricted Shares awarded
hereunder (to the extent such Restricted Period has not previously terminated).






--------------------------------------------------------------------------------




Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Restricted Shares shall be
subject to the same restrictions, terms and conditions as such Restricted
Shares.


3.Termination of Restrictions. Following the termination of the Restricted
Period and provided that all other restrictive conditions set forth herein have
been met, all restrictions set forth in this Agreement or in the Plan relating
to the Restricted Shares shall lapse and a stock certificate for the appropriate
number of Shares, free of the restrictions and restrictive stock legend (but
subject to any legend appropriate under securities laws), shall, upon request,
be delivered to the Grantee or the Grantee’s beneficiary or estate, as the case
may be, pursuant to the terms of this Agreement (or, in the case of book-entry
Shares, such restrictions and restricted stock legend shall be removed from the
confirmation and account statements delivered to the Grantee in book-entry
form).


4.Delivery of Shares.


(a)As of the date hereof, certificates representing the Restricted Shares shall
be registered in the name of the Grantee and held by the Company or transferred
to a custodian appointed by the Company for the account of the Grantee subject
to the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee or Grantee’s
beneficiary or estate as set forth in Section 4(b) hereof or their reversion to
the Company as set forth in Section 2(b) hereof. The Board may, in its
discretion, provide that Grantee’s ownership of Restricted Shares prior to the
lapse of any transfer restrictions or any other applicable restrictions shall,
in lieu of such certificates, be evidenced by a “book entry” (i.e. a
computerized or manual entry) in the Company’s records in accordance with and
subject to the applicable provisions of the Plan.


(b)Certificates representing Restricted Shares in respect of which the
Restricted Period has lapsed pursuant to this Agreement shall be delivered to
the Grantee (or Grantee’s personal representative, if applicable) upon request
following the date on which the restrictions on such Restricted Shares lapse.


(c)Each certificate representing Restricted Shares shall bear (and confirmation
and account statements sent to Grantee with respect to book-entry Shares may
bear) a legend in substantially the following form or substance:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE LUMINEX CORPORATION THIRD AMENDED AND RESTATED 2006 EQUITY
INCENTIVE PLAN (THE “PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT (THE
“AGREEMENT”) BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND
LUMINEX CORPORATION (THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS
AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN
AND THE AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE
COMPANY, COPIES OF WHICH ARE ON FILE AT THE COMPANY.


5.Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement.


6.No Right to Continued Service. This Agreement shall not be construed as giving
Grantee the right to continue to serve as a director of the Company or any
Subsidiary or Affiliate, and the Company or any Subsidiary or Affiliate may at
any time dismiss Grantee from service as a director, free from any liability or
any claim under the Plan.


7.Adjustments. The Board shall make equitable and proportionate adjustments in
the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (and shall make adjustments for
the events described in Section 4.2 of the Plan) affecting the Company, or the
financial statements of the Company, or of changes in applicable laws,
regulations, or accounting principles in accordance with the Plan, whenever the
Board determines that such event(s) affect the Shares. Any such adjustments
shall be effected in a manner that precludes the material enlargement of rights
and benefits under this Award.


8.Amendment to Award. Subject to the restrictions contained in the Plan, the
Board may waive any conditions or rights under, amend any terms of, or alter,
suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.






--------------------------------------------------------------------------------




9.Withholding of Taxes. The Company may take such actions as it deems necessary
to satisfy any withholding obligations or withholding taxes applicable to the
Company or the Grantee.
 
10.Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.


11.Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award, and the remainder of the Plan and Award shall remain in full
force and effect.


12.Notices. All notices required to be given under this Grant shall be deemed to
be received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.


To the Company:
Luminex Corporation

12212 Technology Blvd.
Austin, TX 78727
Attn: Corporate Secretary and Chief Financial Officer


To the Grantee:
The address then maintained with respect to the Grantee in the Company's
records.



13.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


14.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.


15.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes. The Grantee may contest a decision or
action by the Board with respect to such Grantee only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the Board’s
decision or action was arbitrary or capricious or unlawful.








(remainder of page left blank intentionally)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.




LUMINEX CORPORATION




By: ______________________________________






GRANTEE:


__________________________________________
Please Print






GRANTEE:


__________________________________________
Signature






